Grace, J".
(dissenting). Section 3280 of the Compiled Laws' of 1913, which relates to the power of the board of county commissioners, reads thus: “It shall submit to the people of the county at any regular or special election any question involving an extraordinary outlay of money by the county or any expenditure greater in amount than can be provided for by the annual tax, or the construction of any courthouse, jail or other public building by establishing a building fund to aid in the construction of the same when the board shall consider the permanent buildings of the county aforesaid, inadequate for the needs of its business, and that it is not to the best interests of the county to issue bonds to aid in such construction or for the construction of such buildings by any other procedure as is, or may be provided by law, or whether it will aid in constructing or construct any highway or bridge.”
The above section was wisely enacted by the legislature to place it beyond the power of boards of county commissioners to expend any large or extraordinary sum of money for any purpose without first having submitted the proposition of expending such extraordinary outlay of money at a regular* or special election. The board is not prohibited from expending any amount of money that is not greater than the amount that can be provided for by the annual tax. Whatever amount of money the annual tax for a given purpose may be, that the board can expend without any further authority and without the necessity of a vote by the people and be approved by them by a majority vote. State ex rel. Diebold Safe & Lock Co. v. Getchell, 3 N. D. 243, 55 N. W. 585. In the Getchell Case, this court construed § 607 of the Compiled Laws of 1887. Section 607 of the Compiled Laws of 1887, which is practically identical with §§ 3280 and 3294, reads thus: “Said board shall have authority and power under the provisions of this chap*190ter to provide for the erection, and repairing of courthouses, jails, and other necessary buildings within and for the county, and to make contracts on behalf of the county for the building or repairing of the same; but no expenditure for the purpose herein named greater than can be paid out of the annual revenue of the county for the current year shall be made unless the question of such expenditure shall have first been submitted to a vote of the qualified voters of such county and shall have been approved by a majority of the votes so cast; and the board shall determine the amount and rate of taxes to be submitted to a vote for such purpose.” This court in the opinion in that case, speaking through «Tudge Oorliss, used the following language: “The contract was made in October, 1891, and it was admitted upon the hearing that the question of making such expenditure was never submitted to a vote of the people of such county. It is practically conceded that under these facts the contract is void under § 607, Compiled Laws, unless the illegal action of the board of county commissioners in making this contract was subsequently ratified. But the court had no evidence of ratification before it. It is true that it is stated in the petition and affidavit of relator that the board of county commissioners accepted the work. But this does not constitute ratification. What the board could not do in the first instance it could not thereafter make valid by ratification. The power must come from a higher soure'e, — the vote of the people. It is not a case where there has been some irregularity in the exercise of a power vested in the board. It is a usurpation of power by the board which the legislature in express terms has withheld from the board and vested in the people and in the people alone.”
Section 3294, Compiled Laws of 1913, cited in the opinion, is largely the same as § 3280, so far as not permitting any extraordinary outlay of money without first submitting the proposition to the voters and obtaining their approval thereof by a majority vote. So far as these two sections are concerned in the respect we have discussed them, they are completely and wholly nullified. Under the majority opinion, county commissioners can expend any sum of money they see fit without submitting the proposition of expending such money to a vote of the people. The majority opinion is in strict opposition to the plain letter and spirit of each of said sections, and most assuredly is strictly against public policy. It also, in effect, overrules the ease of State ex rel. Die-*191bold Safe & Lock Co. v. Getchell, above cited. The language of § 3280 is also very plain, to the effect that every proposition for the construction of a courthouse, jail, or other public building should be. submitted to a vote of the people and approved by a majority vote thereof.